Perkins, J.
Margaret Hays was indicted for stealing certain articles of clothing, such as dresses, &c., charged to be the property of Matilda Risinger.
The Court instructed the jury, that, if they found that the goods stolen were articles of wearing apparel of Matilda Risinger, and that she was, at the time of the theft, the wife of John Risinger, and said goods were simply provided for her by her husband, under the legal obligation of husbands to support their wives, and were not specially presented to her as a gift, then the goods were not her separate property, but *289were the property of her husband, and the indictment could not be supported, &c.
Oscar B. Hord, Attorney General, and T. C. Whiteside, for the appellant.
The instruction was right. The wearing apparel of a married woman, furnished by her husband as a marital duty, remains his personal property during his life, and he can sell it or give it away during that period, but she has a right to retain it after his death, as her paraphernalia. Bouvier’s Dic. h. t.; Wharton’s do. h. t., and authorities cited.
Per Curiam. — The judgment is affirmed, with costs.